Citation Nr: 0212294	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  96-12 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to reimbursement or payment by VA for the cost of 
unauthorized hospital care received by the veteran at a non-
VA facility from June 6 to June 11, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to June 
1955.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from determinations of the Medical 
Administration Services (MAS) from the VA Medical Center in 
Washington, D.C. (VAMC), which denied the veteran's claim for 
reimbursement or payment of the cost of unauthorized medical 
services by a non-VA facility from June 6, 1995 to June 11, 
1995.

The veteran presented testimony before the undersigned at a 
hearing in Washington, D.C., in October 1999.

In December 1999, the Board remanded the case for additional 
development.  Following that development, the case has now 
been returned to the Board.


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  Unauthorized medical treatment in June 1995 was not 
related to an adjudicated service-connected disability or a 
nonservice-connected disorder which was aggravated by a 
service-connected disorder, and the veteran does not have an 
adjudicated total disability rating as a result of a service- 
connected disability.





CONCLUSION OF LAW

The criteria for reimbursement or payment for unauthorized 
medical expenses associated with private hospital treatment 
in June 1995, have not been met.  38 U.S.C.A. §§ 1728, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 17.120 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim (inapplicable here), redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The above notwithstanding, VCAA does not 
require that assistance be provided to a claimant where there 
is "no reasonable possibility . . . that such assistance 
would aid in substantiating the claim." VCAA, § 3, subpart 
(a) (to be codified at 38 U.S.C.A. § 5103A(a)(2)).  Here, the 
facts which are dispositive of the claim are not in dispute, 
and require no further development.  Additionally, the 
appellant was notified in the October 1995 statement of the 
case (SOC), and the December 1999 Board remand of the laws 
and regulations governing payment or reimbursement of 
unauthorized medical expenses.  This was sufficient for 
notification of the information and evidence necessary to 
substantiate the claim, and the veteran has been adequately 
informed as to the type of evidence that would help 
substantiate his claim.  Pursuant to the previous remand, the 
veteran's MAS file had been obtained and associated with the 
claims folder.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases for the denial of this claim.  Absent the 
identity of additional records to obtain, VA was not 
obligated to inform the veteran who would obtain them.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  Finally, the Board sent the 
veteran a letter in August 2002 informing him that he should 
submit additional argument and evidence in support of his 
appeal within 90 days.  An Informal Hearing Presentation was 
received in September 2002.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a second remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The veteran, who does not have any service connected 
disabilities, asserts that he is entitled to reimbursement or 
payment by VA for the cost of unauthorized hospital care that 
he received at a non-VA facility from June 6 to June 11, 
1995.  Records from the Shady Grove Adventist Hospital in 
Maryland show that the veteran was admitted with recurrent 
syncope and an episode of complete heart block.  A pacemaker 
placement was accomplished on June 9, 1995.  

The Board has statutory jurisdiction over all questions of 
law and fact necessary to a decision under a law that affects 
the provision of VA, including payment or reimbursement for 
unauthorized medical expenses provided by 38 U.S.C.A. § 1728. 
38 C.F.R. § 20.101(a)(15) (2001).

Legislation providing for medical treatment benefits to 
veterans contemplates that Government facilities, which are 
especially maintained for that purpose at considerable 
expense, shall be used to the fullest extent possible.  38 
U.S.C.A. § 1703 (West 1991).  There are, however, regulatory 
criteria that permit VA to assume financial responsibility 
for medical expenses incurred by veterans at private medical 
facilities under certain circumstances.  See 38 C.F.R. § 
17.52 (2001).  Thus, for example, VA reimbursement for 
private medical expenses may, subject to other requirements, 
be granted if prior authorization for the medical treatment 
in question is obtained from the VA.  38 C.F.R. § 17.54 
(2001).

In order to be entitled to reimbursement or payment for 
private medical expenses incurred without prior authorization 
from VA, all of the following must be shown: (a) That the 
treatment was either: (1) For an adjudicated service- 
connected disability, or (2) for a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability, or (3) for any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability; (b) 
that a medical emergency existed and delay would have been 
hazardous to life or health; and (c) that no VA or other 
Federal facilities were feasibly available and an attempt to 
use them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. §§ 
17.52, 17.120 (2001).

The Board notes that the provisions which require prior 
authorization for non-VA medical treatment, 38 C.F.R. § 
17.54, can not be applied out of context with the eligibility 
requirements for use of non-VA medical facilities, 38 C.F.R. 
§ 17.52.  It follows that if a person is not eligible for 
care at non-VA facilities at VA expense, then a requirement 
of prior authorization is not relevant.

The record reflects that the veteran is not presently, nor 
has he ever been, adjudicated service-connected for any 
disability, and, consequently, that he does not have a 
permanent and total disability related to a service-connected 
disability.  The veteran has never represented that the 
private medical treatment for which payment or reimbursement 
is claimed involved a service-connected disability.

Instead, the veteran argues, in essence, that entitlement to 
payment or reimbursement of the medical expenses associated 
with the June 1995 private hospital treatment is warranted 
because he was treated in a VA facility just prior to the 
emergency during which he was taken by ambulance to the 
private facility.  The June 1995 Shady Grove Hospital 
admission report noted that the veteran was admitted after 
complaining of dizziness and experiencing a syncopal episode.  
He had recently been discharged from "the VA Hospital" 
after a work-up for recurrent dizziness.  The veteran asserts 
that he had been treated at a VA Medical Center for a year 
and a half for blackouts, and the VA failed to recognize his 
need for a pacemaker.  

The Board has considered the applicable laws and regulations 
concerning reimbursement or payment by VA for unauthorized 
medical expenses.  There is simply no basis for the veteran's 
contention that prior treatment in a VA facility should 
entitle him to reimbursement for subsequent private treatment 
for the same symptoms.

Based upon the evidence of record, the Board finds that the 
veteran's treatment in June 1995 did not involve an 
adjudicated service-connected disability or a nonservice- 
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, and 
that the veteran does not have an adjudicated total 
disability rating resulting from a service-connected 
disability.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

The Board finds that there is no basis in law whereby payment 
or reimbursement is allowable under the facts presented in 
this case.  Therefore, since all of the requirements for VA 
payment or reimbursement for medical expenses incurred in 

connection with the veteran's private hospital treatment in 
June 1995 are not met, the appeal must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

